                                                         FILE0r]01,
                                                            Us'110-

                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA    DEC 0 7 2018
                              ATLANTA DIVISION

 MARTIAL FOTSE,                                            ~
       Plaintiff,
 V.                                         CIVIL ACTION FILE NO.
                                            1:18-CV-3181-ODE-AJB
 LENDINGHOME FUNDING CORPORATION
 and LENDINGHOME MARKETPLACE,
 LLC,
       Defendants.
                                   ORDER
       This pro se civil case is before the Court on the Final Report
 and Recommendation of United States Magistrate Judge Alan J. Baverman
 filed November 6, 2018 [Doc. 4] ("R&R").      No objections have been

I filed.
       In the R&R, Judge Baverman recommends that this action be
 dismissed without prejudice. Specifically, Judge Baverman found that
 Plaintiff has not complied with an Order of the Court despite being
 warned that failure to do so may result in a dismissal of the case.
       The Court having read and considered the R&R and noting the
 absence of any objections thereto, it is ADOPTED as the opinion and
Iorder of the Court.      For the reasons set forth in the R&R, this

 action is DISMISSED WITHOUT PREJUDICE pursuant to Local Rule 41.3


       SO ORDERED, this         day of December, 2018.



                             ORINDA D. EVANS
                             UNITED STATES DISTRICT JUDGE
